Citation Nr: 0032965	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  99-11 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $4,457.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter arises from an April 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Togus, Maine, Regional Office (RO).  
Therein, it was held that it would not be against the 
principles of equity and good conscience to require repayment 
of the indebtedness at issue.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  In August 1955, the veteran notified VA of his marriage 
during the prior month.  The veteran also submitted birth 
certificates for his two minor children.

2.  By letter dated August 22, 1955, VA notified the veteran 
that he was receiving an additional dependency allowance for 
his wife and two minor children, and that it was necessary 
for him to report any changes in his marital status 
immediately.

3.  In June 1998, the veteran reported that his spouse had 
died; VA later confirmed that the veteran's wife died on 
October [redacted], 1996.  Action was taken to remove his spouse 
as a dependent from his compensation award, effective November 1, 
1996; the overpayment at issue ensued.

4.  The veteran was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the disability compensation program is 
intended.

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive VA 
disability compensation benefits.


CONCLUSION OF LAW

Recovery of the disability compensation overpayment in the 
amount of $4,457 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  During the appellate 
process, the veteran contended that he had not been notified 
by VA that he was receiving an additional dependency 
allowance for his spouse.  He contended further that he had 
not been informed of his responsibility to notify VA of any 
change in the number of his dependents.  Since the appellant 
has not questioned the validity of the indebtedness, but, 
instead, asserts only his lack of fault in the debt's 
creation, and because the Board is satisfied that the debt 
was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the RO considered the facts in 
this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  Since there appears to be no 
indication of fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment, no legal bar to the 
benefit now sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the indebtedness.  In this regard, there shall 
be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
á-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on the VA disability compensation 
program resulted in his relinquishment of a valuable right or 
his incurrence of a legal obligation.  Id.

The indebtedness at issue resulted when the appellant failed 
to timely inform VA that his spouse had died on October [redacted], 
1996.  Although, as previously indicated, the veteran has 
stated that VA never informed him that he was receiving a 
dependency allowance for his spouse, or that he was required 
to report any changes in the status of his dependents, the 
record indicates otherwise.  In August 1955, the veteran 
reported that he and his spouse had been married during the 
prior month.  He also submitted copies of birth certificates 
for his two children.  On August 22, 1955, VA notified the 
veteran that he was receiving additional disability 
compensation for his dependent wife and children, and that it 
was necessary that he immediately report any change in his 
marital status by reason of, among other things, the death of 
his spouse.  During ensuing years, the veteran was notified 
when the dependency allowance paid for his minor children was 
terminated based upon their attainment of the age of 
majority.  Thus, the veteran had been duly informed by VA of 
his responsibility to notify VA of changes in the number of 
his dependents, to include the death of his spouse.  Despite 
this, he failed to do so in a timely manner.  But for this, 
the overpayment at issue would not have been created.  As 
such, the veteran is at fault in the creation of the 
indebtedness at issue.

Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him of 
life's basic necessities.  In conjunction with his 
application for waiver of recovery of the overpayment at 
issue, the veteran submitted a VA Form 20-5655, Financial 
Status Report.  Therein, he indicated that he was receiving 
$2,199 in disability compensation benefits in addition to 
$850 monthly from the Social Security Administration.  His 
monthly expenses totaled $770.  Thus, because the veteran's 
monthly income exceeds his monthly expenses by more than 
$2,000, the appellant has not demonstrated that it would be 
an undue economic hardship for him to repay the indebtedness 
at issue, i.e., repayment of the debt would not deprive him 
of life's basic necessities.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  The disability compensation program is intended to 
compensate veterans for disabilities incurred during military 
service to the extent that such disabilities interfere with 
gainful employment.  In that way, the Government ensures that 
the veteran's income is commensurate with the cost of living.  
Given that the veteran's monthly income far exceeds his 
monthly expenses, recoupment of the overpayment at issue from 
his disability compensation benefits would not defeat the 
purpose for which that program is intended.  Finally, there 
is no indication that the veteran either relinquished a 
valuable right or incurred any additional legal obligation 
when he elected to receive disability compensation from VA 
that included a dependency allowance for his spouse.

In view of the foregoing, it does not appear that collection 
of the indebtedness at issue would violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the veteran was unjustly enriched by 
his receipt of VA disability compensation benefits to which 
he was not entitled.  In this regard, the veteran's fault, 
coupled with his failure to demonstrate an inability to repay 
the indebtedness, overrides other equitable considerations.


ORDER

Waiver of recovery of the disability compensation overpayment 
in the amount of $4,457 is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

